United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 97-4201
                                 ___________

Bobbi Michelle Bruns,                  *
                                       *
              Appellant,               *
                                       *
       v.                              *
                                       *
Leech Lake Reservation Housing         *
Authority,                             *
                                       *
              Appellee,                *
                                       *   Appeal from the United States
Leech Lake RTC Members, in their       *   District Court for the
official capacity; IHA Board of        *   District of Minnesota.
Commissioners; Martin Jennings;        *     [UNPUBLISHED]
Rocky Papsadora; Eli Hunt; Daniel      *
Brown; Myron Ellis; Jack Seelye;       *
Alfred Fairbanks; Sidney Jones;        *
Kenneth Brown; Lillian Reese;          *
Delores Larson; Esther Bogda;          *
Mary Bebeau; Leech Lake                *
Reservation Tribal Council,            *
                                       *
              Defendants.              *
                                  ___________

                              Submitted: April 7, 1998

                                   Filed: April 14, 1998
                                 ___________
Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                       ___________

PER CURIAM.

       Bobbi Michelle Bruns appeals the district court’s1 dismissal for lack of subject
matter jurisdiction her claim under Title VII, 42 U.S.C. §§ 2000e-2000e-17. After a
careful review of the record and the parties’ submissions on appeal, we affirm for the
reasons stated by the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Raymond L.
Erickson, United States Magistrate Judge for the District of Minnesota.

                                          -2-